Citation Nr: 0507119	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  97-27 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Fennie Loretta Fiddler, 
Attorney


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The appellant appears to have had active service from 
November 1965 to January 1966, and active duty for training 
service from January 23, 1966, to February 5, 1966, and from 
June 5, 1966 to June 17, 1966.  The appellant's specific and 
correct periods of active service need to be verified, as 
further discussed in the REMAND portion of this decision. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 decision letter by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which declined to reopen the previously 
denied claim of service connection for a left shoulder 
disorder.  The appellant subsequently timely appealed the 
RO's denial, and the case underwent appellate remand and 
adjudication by the Board in August 2000 and January 2001, 
respectively.  The appellant appealed the January 2001 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Following a November 2004 Joint Motion for 
Remand by the Secretary and the veteran's representative, a 
November 2004 Court Order vacated and remanded the January 
2001 Board decision.  At present, the appellant's case is 
once again before the Board for appellate consideration.  
Following a reopening of the issue on appeal as discussed 
below, the issue of service connection for a left shoulder 
disorder is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.

The Board notes that, in August 2000, the appellant's case 
was remanded to the RO in order to schedule the appellant to 
present testimony via video conference at a hearing at the RO 
before a Veterans Law Judge (VLJ).  However, a November 2000 
VA form 119 (Report of Contact) notes that the appellant no 
longer desired to have a hearing of any type.  As the record 
does not contain further indication that the appellant 
submitted additional requests for a hearing before a VLJ, the 
Board deems the appellant's request for a hearing withdrawn.  
See 38 C.F.R. § 20.704 (2004).

In this case, the June 1997 RO decision letter declined to 
reopen the previously denied claim of service connection for 
a left shoulder disorder.  At present, the Board notes that, 
the Court has held that, in a matter such as this, the Board 
has a duty to consider the issue of whether new and material 
evidence has been submitted to reopen the claim, regardless 
of the RO's actions.  See Barnett v. Brown, 8 Vet. App. 1 
(1995).  Further, in view of the Board's disposition on this 
matter, the Board finds that such consideration will not 
result in any prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. at 394.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
regarding whether new and material evidence has been received 
to reopen the appellant's claim of entitlement to service 
connection for a left shoulder disorder.

2.  In an April 1968 rating decision, the New York, New York 
Regional Office denied the appellant's claim of service 
connection for a left shoulder disorder, characterized as 
dislocation of the left shoulder.  He was notified of this 
decision and of his appellate rights that same month.  The 
appellant did not file a timely appeal with respect to this 
issue, and this decision is final.

3.  The evidence associated with the claims file since the 
April 1968 rating decision is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim. 


CONCLUSIONS OF LAW

1.  The unappealed April 1968 rating decision, which denied 
entitlement to service connection for a left shoulder 
disorder, characterized as dislocation of the left shoulder, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2004).

2.  The evidence received since the April 1968 rating 
decision which relates to the issue of service connection for 
a left shoulder disorder is new and material and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The Board observes, however, that the VCAA appears to have 
left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002).  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the claim for 
entitlement to service connection for a left shoulder 
disorder, it is the Board's conclusion that the VCAA does not 
preclude the Board from adjudicating the appellant's claim.  
This is so because the Board is taking action favorable to 
the appellant in reopening the claim of service connection 
for a left shoulder disorder, and the decision at this point 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

As previously indicated, the requirement of submitting new 
and material evidence to reopen a claim is a material legal 
issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In 
this case, in an April 1968 rating decision, the New York, 
New York Regional Office originally denied the appellant's 
claim of service connection for a left shoulder disorder, 
characterized as dislocation of the left shoulder.  
Subsequently, in June 1997, the veteran attempted to reopen 
the claim and in a June 1997 decision letter, the RO declined 
to reopen the previously denied claim of service connection 
for a left shoulder disorder.  He was notified of this 
decision and of his appellate rights via letter that same 
month.  The veteran filed a timely appeal with respect to 
this issue.    

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2004).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, 
in part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001 separately defines "new" as not 
previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In this 
case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version prior to the regulatory change, are 
applicable in the appellant's case as the claim was filed (in 
June 1997) prior to August 29, 2001.

As discussed above, in an April 1968 rating decision, the 
appellant was denied service connection for a left shoulder 
disorder, characterized as dislocation of the left shoulder, 
on the basis that this disorder pre-existed the appellant's 
service and there was no nexus between the left shoulder 
disorder and his active service.  Since the April 1968 rating 
decision, the evidence submitted by the appellant include 
evidence tending to link the currently claimed left shoulder 
disorder and the appellant's service.

In June 1997 the veteran requested that his claim for 
entitlement to service connection for a left shoulder 
disorder be reopened.  In support of his claim he submitted 
private medical records from H. E. Switzer, M.D., dated from 
January 1989 to March 1997 indicating treatment for left 
shoulder disorders and a May 1997 private medical statement 
from D. C. Lohse, M.D.  

In his June 1997 notice of disagreement the appellant stated 
that his present left shoulder disability was a result of an 
aggravation of the disorder during active duty for training.  
He also submitted a copy of service department correspondence 
dated in October 1967 which noted he had been discharged from 
reserve service because of a physical disability.  

In an August 1997 VA Form 9, the appellant stated he had been 
injured during active service in January 1966 and had been 
hospitalized for almost 2 years for treatment.  He claimed 
his service records revealed treatment for a service-related 
injury.

In his January 2000 substantive appeal, the appellant 
conceded the fact that his left shoulder had been dislocated 
several times before his period of active duty for training 
in 1966 but stated he had been accepted for service and had 
aggravated the disorder during active duty for training.  

In March 2000 the RO received a statement from the 
appellant's spouse which noted the appellant sustained a left 
shoulder injury aboard ship in 1967 and as a result had an 
artificial shoulder.  She also provided information related 
to the appellant's other medical and financial problems.

In written correspondence received in February 2005, the 
appellant's attorney pointed out that the appellant's 
discharge medical examination dated November 15, 1966 
indicates, "PERMANENT DISABILITY LT SHOULDER with marked 
limitation of ROM: CD."  "Considered disabling."  It was 
further noted that Wagner v. Principi, 30 F.3d 1089 (2004), a 
recent decision, the Federal Circuit Court held "the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 requires the government to show by clear and 
unmistakable evidence that the veteran's disability existed 
prior to service and the preexisting disability was not 
aggravated during service.  

For the foregoing reasons, the Board finds that the 
reasonable doubt doctrine under 38 U.S.C.A. § 5107(b) is 
applicable in this case.  As such, the Board finds that the 
evidence submitted following the April 1968 rating decision 
is new evidence which is not redundant or cumulative of other 
evidence previously considered.  In addition, the Board finds 
that the additional evidence is material as it relates to an 
unestablished fact necessary to substantiate the claim.  At 
minimum, the record establishes that the left shoulder 
manifestations shown during service are still currently 
shown.  Essentially, the new evidence is relevant to the 
matters of direct service incurrence and, possibly, to 
chronic aggravation of a pre-service disorder. 

Moreover, the Board points out that there has been a change 
in the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness.  
Essentially, the law as recently interpreted under Cotant v. 
Principi, 17 Vet. App. 116 (2003) and VAOPGCPREC 3-2003 (July 
16, 2003), mandates that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See Wagner, supra.  

Under a line of cases including Spencer v. Brown, 17 F.3d. 
368, 371-2 (1994), Routen v. West, 142 F.3d 1434, 1141-2 
(Fed. Cir. 1998), Boggs v. West, 11 Vet. App. 334, 342 
(1998), and Anglin v. West, 11 Vet. App. 361, 368 (1998), a 
new VA regulation may create a new basis for entitlement or, 
in effect, a new cause of action.  In this case, there has 
not actually been a new VA regulation issued which creates a 
new basis for a claim based upon aggravation.  Therefore, 
while perhaps not a basis in and of itself to reopen the 
claim, the combination of the appellant's in-service and 
post-service history of his left shoulder disability, coupled 
with the change in the interpretation of the applicable law, 
supports the reopening of the claim.

In essence, in connection with evidence previously assembled, 
the new private medical records and the recent change in the 
interpretation of the law with respect to the adjudication of 
claims involving pre-existing conditions and the application 
of the presumption of soundness are so significant that these 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2004); see also Hodge, 
supra (indicating low threshold required to establish new and 
material evidence).  Accordingly, the Board concludes that 
the evidence submitted subsequent to the April 1968 rating 
decision is new and material, and the claim for service 
connection of a left shoulder disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  

As additional development is required prior to appellate 
adjudication, the case is remanded for additional 
development.


ORDER

New and material evidence having been received, the claim of 
service connection for a left shoulder disorder is reopened; 
the appeal is granted to this extent only.


REMAND

Having reopened the appellant's claim of service connection 
for a left shoulder disorder, the Board now turns to the 
merits of the claim.  As discussed above, pursuant to the 
VCAA, VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim." 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).

In this respect, the Board notes that the November 2004 Joint 
Motion in sum noted that the presumption of sound condition 
of a veteran attaches when there has been an entry 
examination in which the later-complained-of disability was 
not detected.  In this respect, the Joint Motion further 
noted that the Board failed to apply the new general counsel 
(GC) opinion VAOPGCPREC 3-2003 which holds that, to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  

For the foregoing reasons, the Board will remand this case 
for additional development, including obtaining any 
additional pre-service and post-service private and VA 
medical evidence which may support the appellant's claim, 
obtaining a VA medical expert opinion regarding the etiology 
of the claimed disability, and the RO's readjudication of the 
claim of appeal taking into consideration VAOPGCPREC 3-2003.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions. However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Lastly, the appellant's actual active duty dates are unclear, 
given the present record.  As such, the RO should attempt to 
verify the appellant's periods of active service.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:
	
1.  The RO should contact the appellant 
to obtain all periods of military service 
and to attempt to verify, through 
official channels, said periods of 
service.  The RO should explain to the 
appellant the importance of obtaining the 
dates of active duty and active duty for 
training in particular.  The appellant 
should be informed that any information 
that he can provide pertaining to his 
dates of active duty and active duty for 
training would aid in the verification of 
those dates.  Regardless of the reply 
from the appellant, the RO should attempt 
to verify all periods of active duty and 
active duty for training.  The National 
Personnel Records Center and the United 
States Navy Reserve Personnel Center 
should be contacted, if necessary, as 
should any other potential storage 
facilities.  If additional service is 
verified, all service medical records and 
service personnel records for such time 
periods are to be obtained.  All records 
and other relevant information are to be 
made part of the claims folder.  If the 
records cannot be obtained, this should 
be noted in the claims folder.

2.  The RO should contact the appellant 
and ask that he identify all sources of 
private medical treatment for his claimed 
left shoulder disorder since the reported 
pre-service fall injury which led to the 
left shoulder disorder to the present.  
The RO should also ask the appellant to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the appellant provide 
information as to the dates of any 
treatment for the claimed left shoulder 
disorder at any VA Medical Center since 
his discharge from service.  Copies of 
the medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the appellant of the nonresponse 
so that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2004).  The RO should 
also request or tell the appellant to 
provide any evidence in his possession 
that pertains to his claim.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

3.  Only after the development described 
above has been completed, the appellant 
should be scheduled to undergo a VA 
examination, conducted by an orthopedist, 
to evaluate the nature, severity, and 
etiology of the claimed left shoulder 
disorder.  If no such disorder is found 
by the examiner, the examiner should so 
indicate.  The RO must make the claims 
file available to the examiner.  The 
claims folder must be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims folder was reviewed.  All 
necessary tests and studies should be 
conducted.  The examiner should review 
all of the appellant's medical records 
and history, including the service 
medical records showing complaints of and 
treatment for left shoulder dislocations 
during his periods of service.  Following 
an examination of the appellamt and a 
review of his medical records and 
history, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the currently 
claimed left shoulder disorder became 
manifest during active service or to a 
compensable degree within a one year 
period of his discharge from active 
service, or is otherwise related to his 
active service.  The VA specialist should 
also render an opinion as to whether it 
is at least as likely as not that the 
claimed left shoulder disorder pre-
existed the veteran's active service.  
Additionally, the examiner should render 
an opinion as to whether it is at least 
as likely as not that the claimed left 
shoulder disorder was permanently 
aggravated/increased in severity during 
his active service, or whether such 
increase was due to the natural progress 
of the claimed left shoulder disorder.  
Lastly, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the claimed left 
shoulder disorder is related to any post-
service event(s) or diseases.  If the 
etiology of the appellant's left shoulder 
disorder is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
disability.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

4.  The appellant should be given 
adequate notice of the requested 
examination, which includes advising him 
of the consequences of his failure to 
report to the examination.  If he fails 
to report to the examination, this fact 
should be noted in the claims folder and 
a copy of the scheduling of examination 
notifications or refusal to report 
notice, whichever applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, they must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the issue of service 
connection for a left shoulder disorder.  
Upon re-adjudication of the claim, the RO 
must take into consideration VAOPGCPREC 
3-2003 and the decision reached in 
Wagner, supra.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2004) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	
                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


